Citation Nr: 1728144	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a disability manifested by difficulty breathing.

3.  Entitlement to service connection for a disability manifested by tingling in the right arm.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a cervical spine disability secondary to a right shoulder disability.

6.  Entitlement to service connection for a disability manifested by headaches.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran was in the U.S. Navy Reserves from May 1984 to May 2008, with active duty service from January 1991 to July 1991 and October 2001 to September 2002, to include service in Southwest Asia theater of operations during the Persian Gulf War.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The issues on appeal were last before the Board in January 2015 when they were remanded for additional evidentiary development.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the issue of entitlement to service connection for a cervical spine disability is inextricably intertwined with the Veteran's claim for entitlement to a right shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Therefore, the issues of entitlement to service connection for a disability manifested by difficulty breathing; entitlement to service connection for a disability manifested by tingling in the right arm; entitlement to service connection for a right shoulder disability; entitlement to service for a cervical spine disability; and entitlement to service connection for a disability manifested by headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's reported bilateral tinnitus is not etiologically related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Board finds that the Veteran has been afforded adequate assistance concerning the claim.  Service treatment records (STRs) and pertinent post-service medical records have been obtained, and the Veteran has been afforded an appropriate VA examination in April 2015.  Neither the Veteran not his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Service Connection Criteria

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 1131; 
38 C.F.R. §§ 3.303, 3.304.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995). 

Service connection for certain chronic diseases, including tinnitus, will be presumed if they are manifest to a compensable degree within the year after active service.  
38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual Background

The service treatment records including the entrance and discharge examinations are negative for evidence of tinnitus.  The Veteran's medical records during active service and thereafter do not reveal any issues with tinnitus or hearing loss.  While on active duty, the Veteran was in the cargo handling battalion in the Persian Gulf and naval support in Bahrain.  He received hearing tests in April 1984, June 1984, September 1984, August 1989, January 2001, January 2002, and July 2005.  His hearing thresholds fell within normal limits at all frequencies in both ears on all test occasions.  See April 2015 VA Examination.  There was no significant shift in hearing thresholds over time.  

In 1995, the Veteran filed a claim for service connection but did not claim tinnitus at that time.  In 1996, he filed another claim and reported the onset of tinnitus in 1991.  During the April 2015 VA examination, the Veteran reported tinnitus onset six years ago from April 2015 (in or around 2009).  

During the April 2015 VA examination, the Veteran reported the onset of bilateral, intermittent tinnitus about six years prior to the examination date.  He stated that he hears the sound three to five times per month for a few seconds per episode.  He added that the reported noises do not affect his daily life.  The audiological testing revealed that the Veteran does not have hearing loss and his hearing is normal in both ears.  The examiner, Dr. S., opined that noise-induced tinnitus occurs because of cochlear damage due to exposure to high intensity noise.  Cochlear damage is objectively measured by a significant change in hearing thresholds.  Dr. S. continued that because the Veteran did not evidence cochlear damage through significant hearing threshold shift during active duty, his reports of onset of tinnitus are not consistent, and the rare tinnitus he described can occur even in those who have not been exposed to high intensity noise, it is less likely that military noise exposure caused the tinnitus.  

Analysis

The Board finds that service connection is not warranted for intermittent bilateral tinnitus.  The evidence of record, which links tinnitus to the Veteran's active duty service, is limited to the Veteran's own statements.  The Board notes that the Veteran is competent to provide lay evidence as he can observe when the ringing in his ears began.  Here, the Veteran alleged that he developed tinnitus in 1991 during his period of active service.  However, the Veteran filed a claim for service connection in 1995 but did not claim tinnitus at that time.  In a subsequent filing in 1996, the Veteran reported the onset of tinnitus in 1991.  Conversely, in the April 2015 VA examination the Veteran reported the onset of tinnitus six years ago, which would have been around 2009.  See 2015 VA Examination.  Dr. S. noted that the Veteran would have been exposed to military noise during his time in service.  However, the Dr. S. opined that because the Veteran did not evidence cochlear damage through significant hearing threshold shift during active duty, his inconsistent reporting on the onset of the tinnitus, and that the rare tinnitus the Veteran described can occur in those who have not been exposed to high intensity noise, it is less likely as not caused by military noise exposure.  The Board finds that report of the April 2015 VA examination is entitled to probative weight.  Dr. S. examined the Veteran and reviewed the claims file, provided an etiology opinion, and supporting rationale, which is based on evidence in the claims file.  The probative value of the Veteran's own statements is outweighed by the probative value of the etiology opinion included in the report of the April 2015 VA examination.

The Board notes that the Veteran is afforded a presumption to service connection, as tinnitus is a chronic disease.  Specifically, as a disease listed under 
38 C.F.R. § 3.309(a), the requirement for medical nexus evidence linking tinnitus to an in-service event or injury is eliminated.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, the Board must analyze whether there is evidence of the same chronic disability in service using service treatment records; or whether there is evidence that the disability first manifested to a compensable degree within a certain period (usually one year) after separation from service.  
See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Additionally, to establish that a disease was chronic in service or within a presumptive period, medical or lay evidence is sufficient, if it shows a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  See 38 C.F.R. §§ 3.303(b), 3.307(b).  

Here, the service treatment records do not reflect a complaint or diagnosis of tinnitus.  In addition, there is no evidence of record that shows that tinnitus manifested to a compensable degree within a year after the Veteran separated from service.  In fact, the Veteran provided competent lay evidence that the ringing in his ears started in or around 2009 and his last active duty service was in 2001-2002.  The Veteran did report the onset of tinnitus in 1991, during his 1996 claim for service connection, however the Board has already noted the inconsistency in the Veteran's claims.  Moreover, the type of tinnitus reported is a result of cochlear damage that would be reflected in significant change in hearing thresholds.  However, the Veteran's hearing thresholds for periods from 1984 to 2005, all fell within normal limits at all frequencies.  Therefore, the Board finds that the Veteran's tinnitus did not manifest to a compensable degree within a year after he separated from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Accordingly, the Board must conclude that service connection is not warranted for the Veteran's tinnitus.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral tinnitus is denied.



REMAND

The January 2015 remand directed that the Veteran be afforded VA examinations to determine the etiology of his difficulty breathing, right arm tingling, joint pain (particularly in the right shoulder), and headaches acquired while serving in the Persian Gulf War.  Likewise, the remand sought a medical opinion regarding whether the Veteran's current symptoms are indicia of an undiagnosed illness manifested by respiratory, neurological, joint, or headaches symptoms, (or are otherwise related to his service).  The requested examinations were performed in April 2015, and the examiners reviewed the Veteran's pertinent history.  Although the examiners addressed the Veteran's service treatment records and the nature of the Veteran's reported conditions, the Board finds that the April 2015 examinations did not opine on whether the Veteran's manifestations were a result of an undiagnosed illness related to the Veteran's service in the Persian Gulf War.  The Board notes that a DBQ Gulf War Examination is in the Veteran's claim file but no responses were provided.

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  In this case, the Board finds that, this claim must be sent back again for a full VA examination that addresses the questions asked in the prior remand.

The Veteran also alleges that he has a cervical spine disability secondary to a right should disability.  Treatment records show he has a diagnosis of degenerative changes of the cervical spine and a chiropractor has stated that a shoulder injury may have been the cause of his cervical disability.  See November 2009 statement.  As this claim is inextricably intertwined with the Veteran's claim of service connection for a right should disability and consideration of the right shoulder disability claim is deferred pending Remand development, consideration of the claim for a cervical spine disability must also be deferred pending Remand development.

The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken.  Therefore, the Board will make a further attempt to ensure that all requested development is completed.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim file must be reviewed, and associate with the record any outstanding records of evaluations or treatments the Veteran have received for the disabilities at issue.

2.  Return the file to the April 2015 examiners, or any other qualified medical professionals if those examiners are unavailable.  Arrange for a Gulf War Medical Examination as to the Veteran's reported manifestations of difficulty breathing, right arm tingling, right shoulder pain, and headaches.  Complete examinations, including any required diagnostic tests, should be completed.

(a) The examiner(s) should opine as to whether the Veteran's difficulty breathing, right arm tingling, right should pain, and headaches represent an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, that such represents a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The claims file, to include a copy of this remand, should be made available to the examiner(s) for review in conjunction with the examination, and the examiner(s) should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and afford the Veteran and his represent an opportunity to respond.  Thereafter, return the case to the Board.


The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


